                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                   LAFAYETTE DIVISION

UNITED STATES OF AMERICA                                   CRIMINAL NO. 6:19-CR-00372-01

VERSUS                                                     JUDGE JUNEAU

PARTICK COMEAUX (01)                                       MAGISTRATE JUDGE WHITEHURST

                                              ORDER
                                          (Revised 12/2018)

        Considering the issues discussed during the telephone scheduling conference of January 9,

2020,

        IT IS ORDERED that Defendant’s oral motion to continue the trial of this matter beyond

the time limits proscribed by the Speedy Trial Act is GRANTED. Given the volume and

complexity of the discovery in this case, as well as the issues related to the Petite Policy, and taking

into account the exercise of due diligence, the Court finds that the ends of justice served by granting

the continuance outweigh the public’s and Defendant’s rights in a speedy trial. Defendant agreed

that this time is necessary and Defendant will not be in custody. Accordingly, pursuant to 18 U.S.C.

§ 3161(h)(7)(A) and (B)(iv), the Court grants the oral motion to set this case beyond the time

allowed under the Act.

        IT IS FURTHER ORDERED that the trial of this matter is hereby SET for June 8, 2020

before Judge Michael J. Juneau, Courtroom 1, Lafayette, LA.

        IT IS FURTHER ORDERED that a pretrial conference will be held by telephone on May

22, 2020 at 10:00 a.m. by the undersigned magistrate judge.

        Signed at Lafayette, Louisiana on the 13th day of January, 2020.
